 NATIONAL ELECTRIC COILDIVISIONNational Electric Coil Division,McGraw-Edison Com-pany and International Union of Electrical, Radioand Machine Workers,AFL-CIO-CLC and its Lo-cal 745,Petitioner.Case 9-RC-8361February 8, 1971SUPPLEMENTAL DECISION, ORDER, ANDDIRECTION OF SECOND ELECTIONBY CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSOn July 28, 1970, the National Labor RelationsBoardissued itsDecision and Order Remanding Pro-ceeding to Regional Director in the above-entitledproceeding,' adopting the Regional Director's rec-ommendations that Petitioner's Objections 1 and 5 beoverruled.The Board further found that, as toPetitioner's Objection 4, the Regional Director erredin failing to consider whether the existence of an alleg-edly invalid no-distribution rule, discovered duringthe investigation of a concurrent unfair labor practicecharge, was relevant to the conduct of the election.Accordingly, the Board remanded the case to the Re-gional Director for such further action as he deemedwarranted.On August 7, 1970, the Regional Director issued hissupplemental report and recommendation on objec-tions2 in which he found that an invalid no-distri-bution rule did exist during the critical period beforethe election. Holding that the mere existence of aninvalid no-distribution rule prevents a free and un-coerced election, he recommended that the electionherein beset asideand that a second election be di-rected.Thereafter, the Employer filed a Motion for Clarifi-cation or Reconsideration of the Board's Decisionand Order Remanding Proceedings to the RegionalDirector and/or Request for Reconsideration of theRegional Director's Supplemental Decision, Order,and Director of Second Election 3 in which it arguesthat the Employer should be allowed to proffer evi-dence to show that the existence of the invalid writtenno-distribution rule was not relevant to the conduct ofthe election because the Employer informed thePetitioner's president and chief steward that theycould distribute campaign materials to employees onnonwork time and in nonwork areas so long as thesei 184 NLRB No. 95.2 Although theRegional Director issued the document in the form of aSupplemental Decision,Order, and Director of Second Election,we shalltreat said document as a supplemental report and recommendationon objec-tions and the same isherebyredesignated as such for the purposes of thisproceeding.3We shalltreat theEmployer'smotion and request as exceptions to theRegional Director's supplemental report451employees were not themselves working at the timeand place of solicitation. The Petitioner filed a briefin opposition.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Boardhas delegated its powers in connection with this caseto a three-member panel.The Board has considered the Regional Director'ssupplemental report and recommendation on objec-tions, the Employer's exceptions, the Petitioner's briefin opposition, and the entire record in this case, andhereby adopts the finding and recommendations ofthe Regional Director.4ORDERIt is hereby ordered that the election conductedherein, on January 28, 1970, be, and it hereby is, setaside.[Direction of Second Election I omitted from pub-lication.]CHAIRMAN MILLER, dissenting:I am of the opinion that the Employer has raised avalid issue by its attempt to proffer evidence to showthat theallegedno-distribution rule was in fact a"dead letter," freely ignored by all parties, and to theextent it ever had any factualexistence,had beensuperseded by a verbal rule permitting distribution. Ifthis proffered evidence were found reliable, it wouldseemabundantlyclearto me that the preexisting writ-ten "rule" could not conceivably have had any impacton the conduct of this election campaign. As a result,Iwould send this case back for a hearing to receive andevaluate such evidence.In our view, the Employer's exceptionsdo notraise any substantial issuesof law or factwarranting reversal of the Regional Director's supplementalrepsort and recommendation.In order to assure that all eligiblevotersmay have theopportunity to beinformed of the issues in the exercise of theirstatutoryright to vote,all partiesto the electionshould haveaccess to a listof votersand their addresses whichmay be used to communicate with them.ExcelsiorUnderwear Inc,156NLRB 1236,N L R.B v Wyman-Gordon Co,394 U. S. 759. Accordingly, itisherebydirected that an election eligibility list, containing the names andaddresses of all the eligible voters, mustbe filed bythe Employer with theRegional Director for Region 9 within7 daysafter the date of issuance ofthe Noticeof SecondElection bythe RegionalDirectorThe Regional Direc-tor shall make the list available to all parties to the election. No extensionof time to file this list shall be grantedby theRegional Director except inextraordinarycircumstances. Failure tocomplywith this requirement shallbe groundsfor setting aside the election whenever proper objections are filed.188 NLRB No. 71